if
H
i
if

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

men enn meen a ecm mR eam meen x H - I
STEPHEN GASS, y | ¢
Plaintiff, ao NO IEG
ORDER |
Vv.
19 CV 8109 (VB)
VILLAGE OF HIGHLAND FALLS, JOSEPH
D’ONOFRIO, BRIAN ALYWARD, GARY
BOYCE, and JOHN JONES, .
Defendants. :
deve eeeeneeeeeneceeeenececeeeneneneenneeeennnnneneennnanne x

The Court conducted an on-the-record conference today, at which plaintiff, his counsel,
and counsel for defendants appeared in person.

At the conference, plaintiff's counsel provided the Court a copy of the parties’
unexecuted settlement agreement. The Court allocuted plaintiff with respect to the terms and
conditions of the agreement. Plaintiff acknowledged he reviewed the agreement with his
counsel, and that he understands the agreement’s terms and conditions.

By December 23, 2019, the parties shall file a proposed stipulation and order of dismissal
of this case.

Dated: December 18, 2019
White Plains, NY

SO ORDERED:

Viet,

Vincent L. Briccetti
United States District Judge

 

 
